UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1397



JEREMIAH HENDERSON,

                                              Plaintiff - Appellant,

          versus


COMMONWEALTH ATTORNEY FOR ROCKBRIDGE COUNTY,
VIRGINIA; ROCKBRIDGE DEPARTMENT OF SOCIAL
SERVICES; ROCKBRIDGE SQUARE ASSOCIATES LLC;
SUNTRUST BANK,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (CA-02-55-6)


Submitted: July 29, 2004                  Decided:    August 3, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeremiah Henderson, Appellant Pro Se. Carlene Booth Johnson, PERRY
& WINDELS, Dillwyn, Virginia; Walter Herbert Peake, III, Nancy
Fuller Reynolds, FRITH, ANDERSON & PEAKE, Roanoke, Virginia; John
Ray Alford, Jr., James Frederick Watson, CASKIE & FROST, Lynchburg,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jeremiah Henderson appeals from the district court’s

order denying his Fed. R. Civ. P. 59(e) motion in which he sought

reconsideration of the district court’s denial of his motion to

reinstate his case and to file an amended 42 U.S.C. § 1983 (2000)

complaint.    We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district   court.   See   Henderson   v.   Commonwealth   Attorney   for

Rockbridge County, No. CA-02-55-6 (W.D. Va. Mar. 1, 2004).           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              AFFIRMED




                                - 2 -